In a proceeding pursuant to article 78 of the CPLR by social service employees of the Department of Public Welfare of Westchester County to compel certain officials of Westchester County and the Board of Supervisors of said county to pay increased salaries to petitioners in accordance with section 79-a of the Social Services Law (formerly Social Welfare Law), the appeal is by said officials and board of said county from a judgment of the Supreme Court, Westchester County, dated November 27, 1967, which adjudged that said section 79-a is constitutional and directed that payment of the pay differentials specified in said section be made. On the argument of the appeal the respective attorneys for petitioners and appellants agreed to a modification of the judgment as hereinafter directed. Judgment modified, on consent, by adding thereto the following decretal paragraph: “ Ordered and Adjudged that Section 1 of Chapter 400 of the Laws of 1965 for compensating said employees of the said Department of Public Welfare having such suitable graduate training shall be inapplicable upon the approval by the State Department of Social Services of an alternative plan for compensating such personnel as authorized by the provisions of Chapter 400 of the Laws of 1965, provided such alternative plan be consummated within 60 days after the date of entry of this judgment, as modified on the appeal from the original judgment to the Appellate Division, Second Judicial Department.” As so modified, judgment affirmed, without costs. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur. [52 Misc 2d. 711.]